DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 4, 6, 8-11, 13, 22, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181281 to Nyman et al., (hereinafter “Nyman”) in combination with either one of DURAN, et al., "On the relationship between fibre composition and material properties foil owing periodate oxidation and borohydride reduction of lignocellulosic fibres,"  (hereinafter “Duran”) or KASAI ET AL, “Mechanical properties of films made from dialcohol cellulose prepared by homogeneous periodate oxidation” (hereinafter “Kasai”).
The rejection stands as per reasons of record.
Specifically, as previously discussed, Nyman teaches a method of manufacturing low density bulk layer of foamed cellulose for paper and paperboard packaging, the method comprising forming an aqueous foam composition of water and a foaming agent, adding cellulose fibers, distributing the foam composition through a nozzle to reduce water to generate a coating on a reel (substrate), and drying the coating  to yield a web shaped foam sheet suitable for use in packaging material pages 7-10, 16-17, illustrative examples.  
The formed fibrous foam comprises about  3-4  wt% of cellulose fibers.  Sodium lauryl (dodecyl) sulphate (SLS, SDS) is used as a foaming agent.  See illustrative example on pages 16-17.
The amounts of surfactant (foaming agent) present in the fibrous foam composition fully correspond to the claimed amounts.  Page 8, last paragraph. 
From amounts of surfactants and the densities of the foams, it is reasonable believed that the  fibrous foam composition comprises the claimed amounts  of air or such amounts would have been at least obvious from the production process and the amounts of components.

The density of the fibrous foam composition after it is reduced from an amount of water is discloses as below 700 kg/m3 , for example, 600 kg/m3, (page 7, second full paragraph).
Newman further expressly discloses that the foamed layer is suitable for the intended use as now claimed, i.e., “to be used in packaging material for producing packaging containers suitable for liquid and semi-liquid food products” as per entire disclosure of Nyman (Title, abstract, claims.)  
The reference does not address the cell size of the foamed cellulose, however, adjusting the cell size to any desired size  to obtain foams of desired densities is within the skills of an ordinary artisan
Nyman teaches the cellulose fibers can be of various types and can be modified.  See page 9.
Nyman remains silent regarding use of a dialcohol cellulose in a low density bulk layer of foamed cellulose of its invention.
The  references to Duran and Kasai teaches dialcohol cellulose fibres formed by oxidizing and reducing pulp cellulose fibres, where the dialcohol cellulose fibres can be used in paper sheets and impart improved properties (such as compressive strength, ductility, rigidity, formability.  In addition, the dialochol cellulose is environmentally friendly product, See  Duran, pages 3495-3496, 3502-3508, and Kasai, the entire document.
Since references to Duran and Kasai  disclose cellulose fibres for use in paper sheets and packaging, it would have been obvious to one of ordinary skill in the to have utilized  dialcohol modified cellulose fibers within the formation method of Nyman’s low density bulk layer in place or in addition to the cellulose fibers disclosed by Nyman to obtain a material that has improved properties consistent with the  properties of dialcohol acetate fibers as disclosed in anyone of Duran or Kasai, i.e., proportionally improved mechanical and other properties as the secondary references report improved mechanical and other properties of the dialcohol modified cellulose. 
 Further using any amounts of diaclohol cellulose fibers in combination with cellulose fibers disclosed by Nyman would have been obvious to obtain resulting products exhibiting cumulative properties, i.e. with expectation to achieve the degree of improvement in properties proportional to the amounts of dialcohol modified cellulose used in the composition.
Mixing two types of fibers prior to adding it to the aqueous foam would have been at least obvious as one of the only two possible choices of either mixing the fibers together of adding fibers separately to the water foam. 
Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/181281 to Nyman et al., (hereinafter “Nyman”) in combination with either one of DURAN, et al., "On the relationship between fibre composition and material properties foil owing periodate oxidation and borohydride reduction of lignocellulosic fibres,"  (hereinafter “Duran”) or KASAI ET AL, “Mechanical properties of films made from dialcohol cellulose prepared by homogeneous periodate oxidation” (hereinafter Kasai”) and further in combination with GB 1,397,308 to Wiggins Tape Research LTD>, (hereinafter “Wiggins”).
The disclosures of Nyman, Duran, and Kasai are discussed above.
Nyman expressly discloses that the a cellulose enforcement fraction may be added to the foam composition, such fraction may  include, for example, refined pulp.  See, page 9, lines 21-25.  The Nyman reference is silent with respect of specific refines fibers, thus implying that any known refined fibers are suitable for the invention.
Wiggins discloses refined chemical pulp that correspond t o the claimed reinforcing fraction pulp.  Wiggins further discloses advantageous properties of such pulp as disclosed throughout the specification and summarized in Tables of Wiggins.  Therefore, it would have been obvious to uses reinforcing pulp as disclosed in Wigging in the invention of Nyman  (as additional materials) with reasonable expectation of obtaining cumulative properties of resulting foamed materials consistent with the properties of additional pulp as disclosed by Wiggins. 
Response to Arguments	
Applicant's arguments filed 10-19-22 and 11-17-22 have been fully considered but they are not persuasive. The  applicants did not present any arguments regarding established prima facie case of obviousness and argue that the claimed invention exhibits unexpected results, and specifically shows that addition of very small amounts of dialcohol cellulose results in unexpectedly improved Scott Bond property.
The applicants argue that, contrary to the teachings of Duran (which teaches that improved properties are accompanied by increase in paper density) they have discovered that addition of very small amounts of diaclohol cellulose results in significant improvements of properties and only slight increase of density. 
The applicants supported their arguments by discussion of data in Figure 14 of the instant application.
However, the data is not commensurate in scope with the broadly claimed invention.  While improvement of Scott Bond is noted for the examples containing between 0.9 and 3.9 % of the total number of C2- C3 bonds in the compositions, the density also increases with addition of diacohol cellulose as evident from the data in figure 14.  While for the range of 0.99 to 3.9 of the total number of C2- C3 bonds the Scott Bond increases higher than expected based on increase in density, there is no reasonable expectation that such disproportionate increase in Scott Bond would be exhibited over the entire range of the claimed the total number of C2- C3 bonds content, or up to 10 % which is more than twice the amounts (3.9%) for which the disproportionate improvement is shown. 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of cited references. 


Allowable Subject Matter
Claims 26, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While, as discussed above, the showing of unexpected results is not found to be commensurate in scope with the broad claims, it is sufficiently commensurate in scope with the invention claims in the referenced claims and there is a reasonable expectation that the result would be exhibited over the scope of the invention claims in claims 26 and  29-31.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765